1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2    MARDEROSIAN & COHEN
3
     1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
     Facsimile: (559) 441-8170
5
     Virginia Gennaro, No. 138877
6    City Attorney
     CITY OF BAKERSFIELD
7
     1501 Truxtun Avenue
8    Bakersfield, CA 93301
     Telephone: (661) 326-3721
9    Facsimile: (661) 852-2020

10   Attorneys for: Defendants CITY OF BAKERSFIELD, CHRISTIOPHER MOORE and GEORGE VASQUEZ
11   Neil K. Gehlawat, Esq.
12
     ALDERLAW, P.C.
     1875 Century Park East, Suite 1500
13   Los Angeles, CA 90067
     Telephone: (310) 275-9131
14   Facsimile: (310) 275-9132

15   Thomas C. Seabaugh, Esq.
     THE LAW OFFICE OF
16
     THOMAS C. SEABAUGH
17   601 West Fifth Street, Ste. 800
     Los Angeles, CA 90071
18   Telephone: (213) 225-5850

19   Attorneys for: Plaintiff TATYANA HARGROVE
20
                                       UNITED STATES DISTRICT COURT
21
                                       EASTERN DISTRICT OF CALIFORNIA
22
     TATYANA HARGROVE,                               )       Case No. 1:17-CV-01743-JLT
23                                                   )
                                                     )       STIPULATION AND [PROPOSED]
24              Plaintiff,                           )       ORDER RE DEFENDANTS’ MOTIONS
25      vs.                                          )       IN LIMINE NOS. 1, 5, 8, 10, 12, 13,
                                                     )       14, 17 AND 19
26   CITY OF BAKERSFIELD, et al.                     )       (Doc. 55)
                                                     )
27              Defendants.                          )
28                                                   )
                                                     )




                                                         1
1                                                     RECITALS
2            WHEREAS the Parties filed their Joint Pretrial Statement on September 9, 2019 [Dkt. No. 44]
3     wherein Defendants listed a total of 23 Motions in Limine they intended to file;
4            WHEREAS the Court issued its Pretrial Order on September 16, 2019 [Dkt. No. 47] listing the
5     Motions in Limine and ordering that they be filed on or before September 23, 2019;

6             WHEREAS, on September 17, 2019, the Parties met and conferred and determined that certain
      issues raised by the Defendants in their Motions in Limine were not in dispute.
7
                                                   STIPULATION
8
             IT IS HEREBY STIPULATED, by and between the Parties hereto, through their respective
9
     attorneys of record, that:
10
             1.       The parties agree that no party will introduce, reference, or allude to the fact that
11
     Christopher Moore is no longer paired with his K9 partner;
12
             2.       The parties agree that no party will introduce, reference, make statements to the effect or
13   allude to the Bakersfield Police Department or its officers as the “deadliest police force in America”;
14           3.       The parties agree that no party will introduce, reference, or allude to the recent report
15   issued by the ACLU;
16           4.       The parties agree that no party will introduce, reference, or allude to the 2004 Department

17   of Justice letter;

18
             5.       The parties agree that no party will introduce, reference, or argue that either the
     Department of Justice, the Federal Bureau of Investigation, or any other agency is investigating the City
19
     of Bakersfield Police Department;
20
             6.       Non-party witnesses will be excluded from the Courtroom;
21
             7.       No party will make any “Golden Rule Argument”;
22
             8.       The parties agree that no party will introduce, reference, or allude to the recent
23
     arrest/placement on administrative leave of Evan Demestihas;
24
             9.       The parties enter into this Stipulation with the understanding that any party is free to argue
25   at trial that the door has been opened with respect to any of the above categories. In such a situation, that
26   party must raise the issue outside the presence of the jury and seek the Court’s permission to depart from
27   this Stipulation.
28           Additionally, the Plaintiff and her counsel agree that:
             10.      The Plaintiff agrees to waive past medical expenses;




                                                            2
1           11.     Dr. Pangarkar is not going to testify that Ms. Hargrove needs any sort of
2    neuropsychological evaluation.
3

4    Dated: September 25, 2019              THE LAW OFFICE OF THOMAS C. SEABAUGH

5
                                                  /s/ Thomas C. Seabaugh
6
                                            By:________________________________
7                                                 Thomas C. Seabaugh,
                                                  Attorneys for Plaintiff
8

9
     Dated: September 25, 2019              ALDERLAW PC

10
                                                  /s/ Neil Gehlawat
11
                                            By:________________________________
12                                                Neil Gehlawat,
                                                  Attorneys for Plaintiff
13
     Dated: September 25, 2019              MARDEROSIAN & COHEN
14

15
                                                  /s/ Michael G. Marderosian
16                                          By:________________________________
17
                                                  Michael G. Marderosian,
                                                  Attorneys for Defendants
18                                                above-named.
19

20

21

22

23

24

25

26

27

28




                                                 3
1                                                       ORDER
2
             IT IS SO ORDERED THAT:
3
             1.       The Parties agree that no Party will introduce, reference, or allude to the fact that
4
     Christopher Moore is no longer paired with his K9 partner;
5
             2.       The Parties agree that no Party will introduce, reference, make statements to the effect or
6
     allude to the Bakersfield Police Department or its officers as the “deadliest police force in America”;
7
             3.       The Parties agree that no Party will introduce, reference, or allude to the recent report
8    issued by the ACLU;
9            4.       The Parties agree that no Party will introduce, reference, or allude to the 2004 Department
10   of Justice letter;
11           5.       The Parties agree that no Party will introduce, reference, or argue that either the

12   Department of Justice, the Federal Bureau of Investigation, or any other agency is investigating the City

13
     of Bakersfield Police Department;
             6.       Non-party witnesses will be excluded from the Courtroom;
14
             7.       No party will make any “Golden Rule Argument”;
15
             8.       The Parties agree that no Party will introduce, reference, or allude to the surveillance video
16
     of the incident at the Grocery Outlet store;
17
             9.       The parties agree that no party will introduce, reference, or allude to the recent
18
     arrest/placement on administrative leave of Evan Demestihas;
19
             10.      In the event a party feels that the door has been opened with regard to any of the above
20   categories, that party will raise the issue outside of the presence of the jury and seek the Court’s permission
21   to depart from this Order;
22           11.      Based on the foregoing, it is unnecessary for the Court to rule on Defendants’ Motions in
23   Limine Nos. 1, 5, 8, 10, 12, 13, 14, 17 and 19.

24           12.      The Plaintiff waives any claim to past medical expenses.
     ///
25
     ///
26
     ///
27
     ///
28




                                                            4
1           13.     Dr. Pangarkar will not testify that the Plaintiff needs any sort of neuro-psychological
2    evaluation.
3

4    IT IS SO ORDERED.

5       Dated:     September 25, 2019                       /s/ Jennifer L. Thurston
6                                                    UNITED STATES MAGISTRATE JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                       5
